Title: To Benjamin Franklin from Louis-Félix Guynement de Keralio-Luxembourg, 22 October 1778
From: Keralio-Luxembourg, Louis-Félix Guynement de
To: Franklin, Benjamin


Jeudi 22. 8bre 1778
J’ay l’honneur d’assurer Monsieur franklin de Mon Respect Très humble, et de le prier de vouloir bien me faire part des Nouvelles qu’on m’a dit qu’il a Reçues d’Amerique, afin que Je les fasse passer a Madame La Comtesse Douairiere de Deux Ponts et au Chevr. de Keralio mon frere.
Monsieur franklin peut m’envoyer ces Nouvelles en Anglois ou en françois, selon qu’il lui sera plus commode.
De Keralio
 
Addressed: A Monsieur / Monsieur franklin chez M. de Chaumont / A Passy
Notation: De Keralio Paris 22e 8bre. 1778
